DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	At page 11 of the instant Response to Office Action of 3/2/2021, Applicant’s Representative contends that none of cited references Longbotham, Sako or Jung disclose/teach the amended claim feature of: display the three-dimensional enlarged image in an orientation different from an orientation of the plurality of [captured] images. 
	This contention is given shortest shrift: Jung identically discloses the same, further adjusting orientation is notoriously known, and cannot obviate obviousness.
Namely, paragraphs 0093, 0098, 0108 and 0119 teach the 3D image may be moved around the display, local depth may be adjusted, and depth and thus effective parallax may be adjusted, each of these displaying an image orientation, for example relative view angle, differing from the images as captured. 
The description describes adjustment of a rotational orientation, but the recited orientation feature is not so limited, and Jung describes user orientation adjustment throughout; as would be understood by one of skill in the art, adjusting depth changes a relative view angle which is a relative object orientation adjustment. To any extent that Applicant seeks to further specify the orientation is a rotational orientation, it is noted that rotational orientation adjustment is notoriously known, and would not be considered an earnest effort to overcome obviousness. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Longbotham (US 2016/0050345) view of Sako (US 2008/0062291-from IDS) and Jung (US 2012/0133645), in further view of Nister (US 2014/0376770).

Regarding claim 1, Longbotham discloses A spectacle-style display device, (Figures 1-4) comprising: a display screen through which a field is visible; (paragraph 0040 right eye and left eye lens are transparent, and together provide a display screen) two image sensors configured to capture a plurality of images of the field; (paragraph 0041 two imaging devices correspond to the same) circuitry (paragraph 0112 microcomputer is circuitry) configured to: generate a three-dimensional enlarged image based on the plurality of images; (paragraph 0041 and Figures 1-4, three-dimensional generated on lenses, paragraph 0052 a close-up image is provided, thus disclosing an enlarged image) control ... the display screen to display the three-dimensional enlarged image. (paragraph 0041 and Figures 1-4, three-dimensional generated on lenses thus disclosing display) 
Longbotham fails to explicitly disclose the (view) field is a surgical field. However, Longbotham discloses the device is to be used in the medical field, (paragraph 0034) and thus it would be obvious to one of skill in the art the device would be used in surgery and thus the view field could be a surgical field. 
While Longbotham disclosed a close-up view, Longbotham fails to explicitly disclose to control based on a user instruction display in an orientation different from an orientation of the plurality of images, and increase a magnification of the three-dimensional enlarged image based on: movement of a user gaze direction from a reference direction to  a first direction by a specific angle, and the user gaze direction that is in the first direction for a time period equal to or greater than a threshold time period; decrease the magnification of the three-dimensional enlarged image based on: movement of the user gaze direction from the reference direction to a second direction by the specific angle, and Page 2 of 13Application No. 15/531,083 Reply to Office Action of July 15, 2020 andAdvisory Action of September 23, 2020the user gaze direction that is in the second direction for the time period equal to or greater than the threshold time period; control the display screen to switch the display of the three-dimensional enlarged image to a two-dimensional image based on the increased magnification that is equal to or greater than a threshold magnification; acquire user speech; determine content of the user speech matches with a specific instruction; and control, based on the determination the content of the user speech matches with the specific instruction, the display screen to switch from a first state in which the three-dimensional enlarged image is displayed on the display screen to a second state in which the displayed three-dimensional enlarged image is hidden and the surgical field is visible through an entire display portion of the display screen. 
However, Sako teaches increase a magnification of the three-dimensional enlarged image (paragraphs 0085, 0157 increase/decrease zoom) based on: movement of a user gaze direction from a reference direction to  a first direction by a specific angle, (Figure 15A and paragraphs 0263-0267 downward user gaze, the duration of downward gaze will be for a time period, and downward gaze has a direction and downward angle) and the user gaze direction that is in the first direction for a time period equal to or greater than a threshold time period; (Figure 15A and paragraphs 0263-0267 time period of user gaze controls magnification/zoom and thus there is a threshold matching the magnification-necessary to specify the magnification change/adjustment) decrease the magnification of the three-dimensional enlarged image (paragraphs 0085, 0157 increase/decrease zoom) based on: movement of the user gaze direction from the reference direction to a second direction by the specific angle, (Figure 15A and paragraphs 0263-0267 downward user gaze, the duration of downward gaze will be for a time period, and downward gaze has a direction and downward angle; further paragraphs 0270-0273 disclose gaze control for near objects or far objects, thus making clear decreasing is analogous to increasing with regard to angle/direction) and Page 2 of 13Application No. 15/531,083 Reply to Office Action of July 15, 2020 andAdvisory Action of September 23, 2020the user gaze direction that is in the second direction for the time period equal to or greater than the threshold time period; (Figure 15A and paragraphs 0263-0267 time period of user gaze controls magnification/zoom and thus there is a threshold matching the magnification-necessary to specify the magnification change/adjustment) and control the display screen to switch the display of the three-dimensional enlarged image to a two-dimensional image. (Figures 5A-5C teach zooming to a telephoto zoomed image; figures 5A and 5B show perspective; whereas 5C shows a telephoto without perspective, and thus a 2D image; therefore Sako teaches transitioning to a 2D image at high zoom) 
It would have been obvious to one of skill in the art to apply the teaching of Sako to the disclosure of Longbotham before the effective filing date of the instant application because Sako teaches the techniques therein allow for precise image pickup is performed in accordance with the intention of the user without imposing an operating load on the user. (paragraph 0034)
Both Longbotham and Sako fail to disclose based on the increased magnification that is equal to or greater than a threshold magnification [to switch the display of the three-dimensional enlarged image to a two-dimensional image]. As provided in the mapping above, Figure 5 of Sako does teach transitioning from 3D to 2D upon high magnification, but fails to disclose based on the increased magnification that is equal to or greater than a threshold magnification. 
Jung teaches transitioning from a 3D image to a 2D image when a magnification causes a threshold disparity to be too great or a convergence angle to be too great, (paragraphs 0086, 0088, 0090 and 0095) thus teaching transitioning from a 3D image to a 2D image based on the increased magnification that is equal to or greater than a threshold magnification.
It would have been obvious to one of skill in the art to apply the teaching of Jung to combination of Longbotham and Sako before the effective filing date of the instant application because Jung teaches its taught techniques are to be used in 3D imaging to mitigate image distortion and the consequent user fatigue. (paragraphs 0008-0010)
Sako further teaches control, based on the determination the content of ... specific instruction, (paragraphs 0085 and 0126 teaches the system controller determines user status judgment, and thus obtains user instruction) the display screen to switch from a first state in which the three-dimensional enlarged image is displayed on the display screen to a second state in which the displayed three-dimensional enlarged image is hidden and the surgical field is visible through an entire display portion of the display screen. (paragraphs 0097 and 0140 in conjunction with Figure 5A controller controls display based on above user instruction to toggle between see-though state at figure 5A and three-dimensional image display state in figure 5B) This teaching of Sako to be combined with Longbotham for the reasons set forth above.
And Jung further teaches control based on a user instruction display in an orientation different from an orientation of the plurality of images. (paragraphs 0108 and 0119 teach the 3D image may be moved around the display, local depth may be adjusted, and depth and thus effective parallax may be adjusted, each of these displaying an image orientation, for example relative view angle, differing from the images as captured-see also paragraphs 0093 and 0098) This teaching of Jung to be combined with Longbotham for the reasons set forth above.
Finally with regard to the amended voice control features, both Sako and Jung teach audio input for voice, (Sako paragraph 0127 and Jung paragraph 0031) but fall short of identically disclosing voice control as recited. However, as discussed above voice control is notoriously known.
To which end, Nister teaches acquire user speech; determine content of the user speech matches with a specific instruction; and control, based on the determination the content of the user speech matches with the specific instruction. (paragraph 0048 voice recognition of received voice instructions for system control)
It would have been obvious to one of skill in the art to apply the teaching of Nister to the combination of Longbotham, Sako and Jung before the effective filing date of the instant application because Nister teaches that speech control may be used as device control together with eye/head trackers for a device such as a smart eyewear. (paragraph 0048)

Independent claims 16 and 17 are a further device and method claim, respectively, reciting features similar to those recited in claim 1, and are thus obvious for reasons similar to those set forth above regarding claim 1. 
Regarding claim 2, Sako teaches modify the magnification of the three-dimensional enlarged image. (paragraph 0033 Sako teaches a zoom control) 
And Nister teaches user speech as a control mechanism, and thus modification based on the user speech. (paragraph 0048) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 4, Longbotham fails to explicitly disclose the recited; however, Sako teaches modify the magnification of the three-dimensional enlarged image based on a user head motion. (paragraphs 0033, 0164 and 0167 head motion provides control which includes zoom control) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 5, Longbotham fails to explicitly disclose the recited; however, Sako teaches modify the magnification of the three-dimensional enlarged image based on a user gesture. (paragraphs 0033 and 0167 device controls include arm gesture) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claims 7 and 8, Longbotham fails to explicitly disclose the recited; however, Sako teaches modify the magnification of the three-dimensional enlarged image in a stepwise manner (per claim 7) and modify the magnification of the three-dimensional enlarged image in a continuous manner (per claim 8). (paragraph 0033 discloses zoom and paragraph 0162, for example teaches zoom control by motion gesture; stepwise and continuous are the two binary options for a zoom, and smooth gestures correlate to stepwise and continuous gestures correlate to continuous are within the understanding of one of skill in the art; thus Sako teaches claims 7 and 8) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 9, Longbotham fails to explicitly disclose the recited; however, Sako teaches cut out a portion of one of the plurality of images; (paragraph 0033 a zoom necessarily requires that peripheral portions are discarded from the finite display space, thus cutting a portion of the captured image) and generate the three-dimensional enlarged image based on the cut out portion of the one of the plurality of images. (figure 5B to 5C, and paragraph 0033 necessarily the enlarged image is based on the cut out portion for the enlarged image is enlarged over the cut out portion; for example, the cut out portion and the amount cut out allows for the enlargement of the remaining image portion) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 10, Longbotham fails to explicitly disclose the recited; however, Sako teaches generate the three-dimensional enlarged image based on the user gaze direction. (paragraph 0033 and 0017 gaze direction used as zoom control; paragraph 0156 teaches gaze as control, with left/right direction) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 13, Longbotham fails to explicitly disclose the recited; however, Sako teaches wherein, based on the three-dimensional enlarged image that is hidden, the circuitry is further configured to: determine the user gaze direction corresponding to a position in a display region of the display screen; and control, based on a first result of the determination of the user gaze direction, the display screen to display the three-dimensional enlarged image. (paragraphs 0033 and 0017 show gaze control and Figures 5A-5C may be toggled by users gaze control to effect the same; also paragraph 0156 teaches gaze as control, with left/right direction) Further, Jung teaches toggling a three-dimensional enlarged image. (paragraphs 0090, 0094 and 0095 when three-dimensional enlarged image is enlarged beyond a user fatigue threshold, image is shown as 2D image, thus hiding the enlarged 3D image) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 14, Longbotham fails to explicitly disclose the recited; however, Sako teaches wherein the circuitry is further configured to: determine a shift in the user gaze direction from the position in the display region of the display screen, wherein the shift in the user gaze direction is determined based on a second result of the determination of the user gaze direction corresponding to the position in the display region of the display screen; and control, based on the determination of the shift in the user gaze direction, the display screen to hide the three-dimensional enlarged image. (paragraphs 0033 and 0017 show gaze control and Figures 5A-5C may be toggled by users gaze control to effect the same; toggling to  figure 5A hides the three-dimensional image, thus teaching to hide the three-dimensional enlarged image; also paragraph 0156 teaches gaze as control, with left/right direction) Further, Jung teaches the display screen to hide the three-dimensional enlarged image. (paragraphs 0090, 0094 and 0095 when three-dimensional enlarged image is enlarged beyond a user fatigue threshold, image is shown as 2D image, thus hiding the enlarged 3D image) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 15, Longbotham discloses wherein positions of the two image sensors are such that a user field of view from the display screen is unobstructed. (paragraphs 0035 and 0040, the viewports are positioned on transparent glass and imaged to avoid field of view obstruction)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Longbotham in view of Sako and Jung in view of Nister, and yet further in view of Davis (US 2014/0333773). 

Regarding claim 6, Sako teaches wherein the control unit is further configured to: receive an input from an operation input device; (paragraphs 0033 and 0162 gyro functions as input device operated by user for user input) and modify the magnification of the three-dimensional enlarged image based on the received input. (paragraphs 0085, 0157 magnification modified based on received user input) 
Sako fails to disclose the operation input device is different from the spectacle-style display device. 
However, Davis teaches a remote controller distinct from the HMD, thus teaching the operation input device is different from the spectacle-style display device. (figure 1, controller 38, paragraph 0036) 
It would have been obvious to one of skill in the art before the effective filing date of the instant application to combine the teaching of the remote of Davis with Longbotham, Sako and Jung (with Nister) because Davis teaches to use a remote as a further control. (paragraph 0015)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tabata (US 6,614,927) teaches 3D to 2D transition based on user fatigue. 
Schneider (US 2017/0318235) may also be considered for gaze detection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485    
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
April 18, 2021